THEA           ORNEY          GENERAL
                         OF~EXAS




                            June 6, 1962


Honorable J. W. Edgar              Opinion No. WW-1342
Commissioner of Education
Texas Education Agency             Re:    Whether "federal-owned for-
Austin, Texas                             estry land" should be con-
                                          strued to include National
                                          Grasslands recently made a
                                          part of the national fores-
                                          try system for purposes of
                                          allowing a deduction in the
                                          local fund assignment of a
                                          school district pursuant to
                                          Section 5 of Article 2922-
                                          16 of Vernon's Civil
Dear Dr. Edgar:                           Statutes.
         Your request for opinion from this office informs us
that school districts In Fannin County and other counties in
Texas contain land which is a part of the Panhandle National
Grasslands, a federal reservation, which by administrative or-
der was made a part of the National Forest System. The tax
assessor-collector of Fannin County now contends that the dis-
trict is eligible for an adjustment reduction in its local fund
assignment pursuant to Section 5 of Article 2922-16of Vernon's
Civil Statutes.
        You then ask the following question:
            "For purposes of allowing a deduction in the
        local fund assignment of a school district pursuant
        to proviso, Article 2922-16, Section 5, second para-
        graph, legally should 'federal-owned forestry land'
        be construed to include National Grasslands only
        recently made a part of the national forestry sys-
        tem?"
         Section   5 of Article 2922-16states in part as follows:
             "Sec. 5. The State Commissioner of Education
         shall determine the amount of local funds to be
         charged to each school district and used therein
         toward the support of the Foundation School Pro-
         gram, which amount shall be calculated as follows:
                                                 -




Honorable J. W. Edgar, page 2. (WW-1342)


            "Divide the state and county assessed valua-
        tion of all property in the county subject to
        school district taxation for the next preceding
        school year into the state and county assessed
        valuation of the district for the next preceding
        school year, finding the district's percentage
        of the county valuation. Multiply the district's
        percentage of the county valuation by the amount
        of funds assigned to all of the districts in the
        county. The product shall be the amount of local
        funds that the district shall be assigned to raise
        toward the financing of its Foundation School
        Program.
            "Provided, however, that in any district con-
        taining state university-owned land, state-owned
        prison land, federal-owned forestry land, federal-
        owned military reservations or federal-owned In-
        dian reservations, the amount assigned to such
        school district shall be reduced in the proportion
        that the area included in the above-named classi-
        fication bears to the total area of the district.
        Provided further, that no local fund assignment
        shall be charged to the Boys Ranch Independent
        School District in Oldham County, Texas.
            II. . .

            "The County Tax Assessor-Collector in each
        county, in addition to his other duties prescribed
        by law, shall certify to the State Commissioner of
        Education in Austin, Texas, not later than December
        1st of each year, the following information:
            "(1) The assessed valuation, on a state and
        county valuation basis, of all property subject to
        school district taxation in each school district or
        portion of school district in such county, and the
        total assessed valuation of all property subject to
        the school district taxation in the county;
              "(2) The total area of each school district;
        and
            “(3) The area within each school district com-
        prised of state university-owned land, state-owned
        prison land, federal-owned forestry land, federal-
Honorable J. W. Edgar, page 3.   (WW1342)


         owned military reservations, and federal-owned
         Indian reservations.
            "Should any County Tax Assessor-Collector fail
        to submit such certificates to the State Commission-
        er of Education as provided for herein, the State
        Comptroller of Public Accounts is hereby directed
        to submit such information, estimating when neces-
        sary. As soon after the receipt b~fsuch certificates
        as practicable, and prior to the time that the respec-
        tive tax rates for the school districts,of the county
        have been set, the State Commissioner of Education
        shall notify each school district as to the amount of
        local funds that such district is assigned to raise
        for the succeeding school year." (Empha,sisadded)
         Section 471 of Title 16 of the United States Code
Annotated states in part as follows:
            "The President of the United States may
        from time to time, set apart and reserve, 1;
        any State or Territory having public land bear-
        ing forests, in any part of the public lands
        wholly or in part covered with timber or under-
        growth, whether of commercial value or not,
        as national forests, and the President shall, by
        public proclamation, declare the establishment of
        such forests and the limits thereof.
             II
                  .   .   .



            "(b) The President, in his discretion, is
        authorized to establish as national forests or
        parts thereof, any lands within the boundaries of
        Governmentsreservations, other than national parks,
        reservations for phosphate and other mineral de-
        posits, or water-power purposes, national monuments
        and Indian reservations, which in the opinion of
        the Secretary of the department now administering
        the area and the Secretary of Agriculture are suit-
        able for the production of timber, to be adminis-
        tered by the Secretary of Agriculture under such
        rules and regulations and in accordance with such
        general plans as may be jointly approved by the
        Secretary of Agriculture and the Secretary former-
        ly administering the area, for the use and occupa-
        tion of such lands and for the sale of products
        therefrom. . . .' (Emphasis added)
Honorable J. W. Edgar, page 4.   (WW-1342)


         Section 472 states as follows:
            "The Secretary of the Department of Agricul-
        ture shall execute or cause to be executed all
        laws affecting public lands reserved under the
        provisions of section 471 of this title, or sec-
        tions supplemental to and amendatory thereof,
        subject to the provisions for national forests
        established under subdivision (b) of section 471
        of this title, after such lands have been so re-
        served, excepting such laws as affect the sur-
        veying, prospecting, locating, appropriating,
        entering, relinquishing, reconveying, certifying,
        or patenting of any of such lands." (Emphasis added)
         Number 123 of Volume 25 of the Federal Register provides
as follows at page 5845:

             '8213.1 Designation, administration, and de-
         velopment of National Grasslands.
             "(a) The land utilization projects adminis-
         tered by Department of Agriculture designated in
         paragraph (e) of this section hereafter shall be
         named and referred to as 'National Grasslands.'"
             "(b) The National Grasslands sggn;;t;    pa$Ed
         of the national-forest system and p         Y
         by the Department of Agriculture for administration
         under the provisions of Title III of the Bankhead-
         Jones Farm Tenant Act, subject to such exchanges of
         lands thereunder as will promote effective and eco-
         nomical administration or otherwise serve the public
         interest." (Emphasis added)
The above administrative order was signed by True D. Morse,
Acting Secretary,of Agriculture on June 20, 1960.
         Although the Panhandle National Grasslands located in
Texas are not in any one of the four "National Forests" of Texas,
we must hold that such reservations are Included in "federal-
owned forestry land," as that phrase is used In Article 2922-16.
The administrative order of the Secretary of Agriculture clearly
provides that the National Grasslands are to be a part of the
national-forest system, and when Article 2922-16 refers to fed-
eral-owned forestry land, we hereby hold that that term is not
limited to the National Forests as such, but all federal-owned
forestry land.
      .   .-   -




Honorable J. W. Edgar, page 5.        (WW-1342)


         You are therefore advised that upon certification to
you by a county tax assessor-collector or the Comptroller,
that a school district contains territory in the National
Grasslands, that such district Is entitled to a reduction
pursuant to Section 5 of Article 2922-16.

                                SUMMARY
                   A school district containing territory
                   in the National Grasslands Is entitled
                   to an assignment reduction pursuant to
                   Section 5 of Article 2922-16 of Vernon's
                   Civil Statutes, since such territory is
                   a part of federal-owned forestry land.
                                   Yours very truly,
                                   WILL WILSON
                                   Attorney General of Texas




                                          Fred D. Ward
FDW:wb:zt                                 Assistant

APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Pat Dailey
Vernon Teofan
Jay Howell
Milton Richardson
REVIEWED FOR THE ATTORNEY GENERAL
BY: Leonard Passmore